


117 HR 2323 IH: To prohibit airlines and Amtrak from conditioning the provision of transportation services to any individual on such individual having been vaccinated against COVID–19, and for other purposes.
U.S. House of Representatives
2021-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2323
IN THE HOUSE OF REPRESENTATIVES

April 1, 2021
Mr. LaMalfa introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To prohibit airlines and Amtrak from conditioning the provision of transportation services to any individual on such individual having been vaccinated against COVID–19, and for other purposes.


1.Certain COVID vaccination requirements prohibited
(a)AirlinesThe Secretary of Transportation, acting through the Administrator of the Federal Aviation Administration, shall prohibit air carriers (as such term is defined in section 40102(a) of title 49, United States Code) from denying an individual air transportation solely because such individual has not been vaccinated against COVID–19. (b)AmtrakAmtrak may not deny an individual passenger rail transportation solely because such individual has not been vaccinated against COVID–19.
(c)Funding prohibitionsNo Federal funds may be obligated or expended— (1)to create, administer, or mandate the creation of a database of individuals who have been vaccinated against COVID–19; and
(2)by any Federal agency (as defined in section 105 of title 5, United States Code) to develop, implement, or enforce any Federal law, rule, regulation, guidance, or policy denying any individual access to transportation or otherwise restricting or preventing any individual from traveling solely because such individual has not been vaccinated against COVID–19.  